DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part "a clamp housing, a top surface, a recess, a distal base, and a bottom surface" in line 2.  It is unclear whether a top surface, a recess, a distal base and a bottom surface are additional features separate from the clamp housing, or if the clamp housing comprises a top surface, a recess, a distal base and a bottom surface.  For the purpose of examining the claim, line 2 will be interpreted as “a clamp housing having a top surface, a recess, a distal base, and a bottom surface”.  
Claims 2-10 depend from claim 1.  Thus, the rejection also applies to these claims.


Claim 8, line 1 recites “more than two through slots”.  It is unclear whether additional through slots are being claimed, or if the “more than two through slots” are referring to the “at least two through slots” disclosed in claim 1, lines 4-5.  For the purpose of examining the claim, “comprising more than two through slots” will be interpreted as “wherein the at least two through slots comprises more than two through slots”.
Claim 8, line 3 recites “at least two through slots”.  It is unclear whether additional through slots are being claimed, or if the “at least two through slots” are referring to the “at least two through slots” disclosed in claim 1, lines 4-5.  For the purpose of examining the claim, “at least two through slots” will be interpreted as “at least two of the more than two through slots”.
Claim 8, line 3 recites “each on a side surface”.  It is unclear whether a new side surface is being claimed, or if “a side surface” is referring to the “side surface” disclosed in claim 1, line 6.  For the purpose of examining the claim, “each on a side surface” will be interpreted as “each on the side surface”.
Claim 11, lines 12-13 recite “defined in part by the slots in the housing”.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that “four or more through slots” are later disclosed in line 14.  For the purpose of examining the claim, “a band sized for travel along a predetermined path defined in part by the slots in the housing” will be interpreted as reciting “a band sized for travel along a predetermined path defined in part by the four or more through slots” and being disclosed after “wherein the housing comprises four or more through slots” in line 14.

Claim 11, line 15 recites “at least two through slots”.  It is unclear whether new through slots are being claimed, or if the at least two through slots are referring to the “four or more through slots” disclosed in line 14.  For the purpose of examining the claim, “at least two through slots” will be interpreted as “at least two of the four or more through slots”.
Claims 12-16 depend from claim 11.  Thus, the rejection also applies to these claims.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hestad et al. (U.S. Publication No.2013/0041410 A1; hereinafter “Hestad”).

	Regarding claim 2, Hestad further discloses wherein the mating surface on the recess comprises a locking feature for engaging with the securement assembly (threaded bore 38).
	Regarding claim 3, Hestad further discloses wherein the securement assembly comprises a securement element (head 14) and a locking element (threaded shank 16).
	Regarding claim 4, Hestad further discloses wherein the housing is adapted to receive within the recess a compression assembly comprising a compression element positioned within the distal base and below and in a contacted co-axial relationship to the locking element.  It is noted that “a compression assembly” is not positively recited and is instead part of the functional recitation “wherein the housing is adapted to receive within the recess a compression assembly…”.  With this respect, Hestad’s recess (bore 36 and threaded bore 38) is adapted to receive a compression assembly.   

	Regarding claim 6, Hestad further discloses wherein the locking feature comprises threads (threaded bore 38).
	Regarding claim 9, Hestad further discloses wherein the distal base of the housing (22) has a square shape (see shape of surface 60 in Figure 2), and wherein the top surface of the housing comprises a cylindrical extension having a circular opening to the recess (see bore 36 in Figures 1 and 2).
	Regarding claim 10, Hestad further discloses wherein the distal base of the housing is substantially curved (clamping surface 26 may be a concave surface, see para.0035, see also Figure 2).

    PNG
    media_image1.png
    529
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    798
    642
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    561
    746
    media_image3.png
    Greyscale


	
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and once the rejections under 35 U.S.C. 112(b) disclosed above have been corrected.
Claims 11-16 would be allowable once the rejections under 35 U.S.C. 112(b) disclosed above have been corrected.

Claims 11-16 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a clamp assembly for providing orthopedic stabilization, the assembly comprising: a unitary housing comprising a recess, a top surface, a distal base and a bottom surface, wherein the distal base of the housing has a shape that is one of square and circular, and wherein the top surface of the housing comprises a cylindrical extension having a circular opening to the recess; a securement assembly positionable within the recess in a co-axial relationship to a mating surface on the recess, the securement assembly comprising one of an integrated securement assembly selected from a snap fit blocking nut, a spring loaded blocking nut, and a blocker, and a securement element selected from a plug and a spring loaded plug, and a locking element selected from a set screw, a snap fit blocking nut, a spring loaded blocking nut, and a blocker; wherein the housing comprises four or more through slots, a band sized for travel along a predetermined path defined in part by the four or more through slots in the housing; wherein at least two of the four or more through slots are disposed at the bottom surface of the housing and at least two of the four or 
Hestad discloses the claimed invention except for wherein the housing comprises four or more through slots, wherein at least two of the four or more through slots are disposed at the bottom surface of the housing and at least two of the four or more through slots are disposed opposite one another, each on the side surface of the housing and positioned on the housing to define a path of the band below the securement assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773